Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a statement of reasons for the indication of allowable subject matter:                               For  claim 1  as amended   Chiang 7749006    see  figure  5   with fixing member 1   and actuating retainer 2  is   pertinent   however that device  lacks  a handle portion as recited in the  claim   nor  would It   have  been obvious to form it with such feature 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.   SPE  TC  Patel  571  272  2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832